Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Enrique Alfonso Gayle appeals the district court’s order granting in part his motion for correction of his sentence under former Fed.R. Crim.P. 35(a). On appeal, he contends the district court erred under Fed.R. Crim.P. 43 by correcting his sentence in his absence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Gayle, No. 2:90-cr-00105-HCM-*279TEM-2 (E.D. Va. June 12, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.